DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/121,664 filed on 12/14/2020.
Claims 1-12 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/14/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Regarding claim 1; Claim 1 recites the limitation “a providing part that provides a function related to the application to the terminal if the verifying part verifies that the authentication apparatus is valid,” The aforementioned limitation includes the term “if”. Claim scope is not limited by claim language that suggests or makes optional but does not require the steps to be performed, or by claim language that does not limit a claim to a particular structure (See MPEP 2111.04 [R-08.2017]). Accordingly, the limitation(s) are merely capable of performing the recited or desired functions of “provides a function related to the application to the terminal”.  Under the broadest reasonable interpretation, a system (or apparatus or product) claim with conditional “if-then” claim limitations that include structure that performs a function, which only needs to occur if a condition precedent is met, requires only the structure for performing the function should the condition occur (See MPEP 2111.04 II. [R-10.2019]). In the event that the claimed condition for performing a contingent step of a method claim is not satisfied, then the performance recited by the step need not be carried out in order for the claimed method to be performed (See MPEP 2111.04 II. [R-10.2019]). Applicant may want to reconsider the claim language to avoid conditional claim language.
Regarding claims 3-6 and 11-12; Claim 3-6 and 11-12 recite similar conditional “if” limitations and are interpreted under the same rational as claim 1.  Applicant may want to reconsider the claim language to avoid conditional claim language.
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   Such claim limitation(s) are: “an application providing apparatus that provides”, “an authentication apparatus that performs possession authentication”, “a requesting part that requests”, “a verifying part that receives”, “a providing part that proves”, “a possession authentication part that performs”, “a result transmission part that transmits”, “a plurality of the application providing apparatus”, “a registration part that acquires and registers”, “an address information transmission part”, and “an address information transmission part that transmits” in claim 1-10.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-10, claims 1-10 recite “an application providing apparatus that provides”, “an authentication apparatus that performs possession authentication”, “a requesting part that requests”, “a verifying part that receives”, “a providing part that proves”, “a possession authentication part that performs”, “a result transmission part that transmits”, “a plurality of the application providing apparatus”, “a registration part that acquires and registers”, “an address information transmission part”, and “an address information transmission part that transmits” in claim 1-10.  The aforementioned claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No clear link or association between the structure and the function can be found in the specification. As a result, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak et al. (US 2019/0124081; Hereinafter “Nowak”) in view of Carpenter et al. (US 2015/0106908; Hereinafter “Carpenter”).
Regarding claim 1, Nowak teaches an authentication system comprising: 
an application providing apparatus that provides an application (Nowak: Para. [0019], For example, example, a user device may include payment applications “A1” and “A2” for a payment service (for example, for the PayPal™ service) and each such application has a different facet.); and 
an authentication apparatus that performs possession authentication which is authentication using an authenticator possessed by a user using the application (Nowak: Para. [0024], In some implementations, the mobile device 110A also includes a software development kit (SDK) 122 configured for communications with the IS core 104 and with a FIDO client 124, which is configured for communications with one or more FIDO authenticators 128. The mobile device 110A may also include additional logical and/or functional components such as, but are not limited to, a digital wallet application, a payment application, a biometric authentication application (or other software and/or middleware components to provide the functionality), and a hardware abstraction layer for permitting interaction with one or more of the FIDO authenticators 128, which may perform various different types of authentication. For example, the FIDO authenticators may include one or more of a fingerprint reader, a microphone, and/or a digital camera (not shown).), 
wherein the application providing apparatus includes a requesting part that requests that the possession authentication be performed by the authentication apparatus when the requesting part receives a request for authentication of the user from a terminal used by the user (Nowak: Para. [0029], The user device 110 then transmits 302 an authentication request to the IS core 104 that includes user data and user device data, including the data that identifies the types of FIDO authenticators available. Para. [0030], Para. [0031], The FIDO services authentication process next includes the IS core 104 transmitting 330 the FIDO challenge message along with an authentication response to the user device 110. The user device 110 then transmits 332 a request for a list of trusted facets to the facet manager 106, receives 334 the list of trusted assets, verifies and/or captures 336 biometric data and provides an authentication response to the user. The user then interacts with the SDK of the user device 110 and provides FIDO authentication data (by interacting with one or more FIDO authenticators associated with the user's smartphone, for example) to satisfy the native authentication application (for example, a biometric application requiring fingerprint data from a FIDO fingerprint reader component).
Nowak does not explicitly teach a verifying part that receives an authentication result of the possession authentication and information for verification used for verifying validity of the authentication apparatus from the authentication apparatus, and verifies the validity of the authentication apparatus on the basis of the received information for verification, and a providing part that provides a function related to the application to the terminal if the verifying part verifies that the authentication apparatus is valid, and the authentication apparatus includes a possession authentication part that performs the possession authentication with the authenticator connected to the terminal when the possession authentication part receives the request for the possession authentication, and  a result transmission part that transmits the authentication result of the possession authentication and the information for verification to the application providing apparatus.
In an analogous art, Carpenter teaches wherein the application providing apparatus includes a requesting part that requests that the possession authentication be performed by the authentication apparatus when the requesting part receives a request for authentication of the user from a terminal used by the user (Carpenter: Para. [0036], A host computer 310 may also be coupled to the network 302 and be accessible to the identity provider 304 and users 306, 308. A token 312, similar to the token 200 of FIG. 2, may have files x 314 and y 316. The file x 314 may have access rights designated to user A 306 and user C (not depicted). Para. [0037], User A 306 may send a request 318 to the token 312 requesting access to file x 314. The token 312 may send a confirmation request 320 to the Internet identity provider 304. The Internet identity provider 304 may prepare a confirmation of identity using criteria provided in the original request 318.), 
a verifying part that receives an authentication result of the possession authentication and information for verification used for verifying validity of the authentication apparatus from the authentication apparatus, and verifies the validity of the authentication apparatus on the basis of the received information for verification (Carpenter: Para. [0038], The Internet identity provider 304 may verify the encrypted authentication information and send a reply 322 to the token 312. The reply 322 may include a local cookie with an expiration date and a signed confirmation of identity. If the signed confirmation is verified by the token and the identity matches that of the requestor (i.e. user A 306), instructions 324 may be executed that make file x 314 available 326 to the requestor.), and 
a providing part that provides a function related to the application to the terminal if the verifying part verifies that the authentication apparatus is valid (Carpenter: Para. [0038], If the signed confirmation is verified by the token and the identity matches that of the requestor (i.e. user A 306), instructions 324 may be executed that make file x 314 available 326 to the requestor.), and 
the authentication apparatus includes a possession authentication part that performs the possession authentication with the authenticator connected to the terminal when the possession authentication part receives the request for the possession authentication (Carpenter: Para. [0038], The Internet identity provider 304 may verify the encrypted authentication information and send a reply 322 to the token 312. The reply 322 may include a local cookie with an expiration date and a signed confirmation of identity. If the signed confirmation is verified by the token and the identity matches that of the requestor (i.e. user A 306)), and 
a result transmission part that transmits the authentication result of the possession authentication and the information for verification to the application providing apparatus (Carpenter: Para. [0038], The Internet identity provider 304 may verify the encrypted authentication information and send a reply 322 to the token 312.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Carpenter with the system and method of Nowak to include a verifying part that receives an authentication result of the possession authentication and information for verification used for verifying validity of the authentication apparatus from the authentication apparatus, and verifies the validity of the authentication apparatus on the basis of the received information for verification, and a providing part that provides a function related to the application to the terminal if the verifying part verifies that the authentication apparatus is valid, and the authentication apparatus includes a possession authentication part that performs the possession authentication with the authenticator connected to the terminal when the possession authentication part receives the request for the possession authentication, and  a result transmission part that transmits the authentication result of the possession authentication and the information for verification to the application providing apparatus because this functionality provides improved security for accessing application related functionality such as file access (Carpenter: Para. [0039]). 
Regarding claim 2, Nowak, in combination with Carpenter, teaches the authentication system according to claim 1, wherein the authentication system includes a plurality of the application providing apparatus (Nowak: Para. [0035], Para. [0021], Referring again to FIG. 1, in some embodiments the routing engine 108 is responsible for selecting the optimal FIDO-certified server present in the cloud 116 of FIDO-certified servers (wherein each of the FIDO-certified servers 114A to 114N has a contractual relationship with owner and/or operator of the FIDO IS 102). The routing engine 108 may also be responsible for dynamically adding and/or removing facets. With regard to determining and/or selecting an optimal FIDO certified server for an authentication service, the routing engine 108 may consider a variety of criteria and/or factors. For example, the routing engine 108 may base a selection of a particular FIDO-certified server based on one or more of Issuer FI requirements, authentication policies, the configured FIDO authenticators that are supported, and price.), the requesting part transmits service identification information for identifying the application providing apparatus to the authentication apparatus, and the possession authentication part performs the possession authentication corresponding to the service identification information with the terminal when a possession authentication part receives the service identification information (Nowak: Para. [0032], The routing engine 108 then retrieves 343 the FIDO authentication response, retrieves 344 the application identifier, locates the correlation identifier 346, selects 348 the ACME FIDO-certified server 114, and then transmits 350 the authentication response and the correlation identifier to the ACME FIDO-certified server 114. The ACME FIDO-certified server 114 then retrieves 352 the FIDO facet and the authentication identifier, conducts 354 a verification process (as explained above), and transmits 356 the authentication result to the routing engine 108, which forwards 258 the authentication result to IS core 104. The IS core 104 then conducts 260 secure processing (as explained earlier), and transmits 362 the authentication result to the user device 110, which typically then displays an “authentication successful” message to the user on a display component. When the user and/or user device has been authenticated in this manner, the transaction can then be consummated. Para. [0030]-[0032]).
Regarding claim 3, Nowak, in combination with Carpenter, teaches the authentication system according to claim 2, wherein the requesting part determines whether or not the information for possession authentication relating to the authenticator possessed by the user is registered in the authentication apparatus (Nowak: Para. [0025], The IS core 104 then verifies 204 the user data and user device data by, for example, establishing that the payload structure is correct (for example, that it includes data presented in a predefined manner which includes a user identifier, a device identifier and the like), and by ensuring that the payload has arrived from a registered device.), and if the requesting part determines that the information for possession authentication is registered in the authentication apparatus, the requesting part requests that the authentication apparatus perform the possession authentication (Nowak: Para. [0029], If all is in order, then the IS core 104 transmits 306 the authentication request to the routing engine 108. The routing engine then retrieves 308 a list of authorized authenticators, selects 310 one or more business rules, selects 312 a FIDO-certified server from a plurality of such servers (in this example, the “ACME” FIDO server 114 is selected), which selected FIDO server can handle the authorized authenticators and satisfies the one or more business rules. Para. [0030], [0031], [0032]).
Regarding claim 4, Nowak, in combination with Carpenter, teaches the authentication system according to claim 3, wherein the requesting part requests that the authentication apparatus register the information for possession authentication if the requesting part determines that the information for possession authentication is not registered in the authentication apparatus, and the authentication apparatus includes a registration part that acquires and registers the information for possession authentication from the authenticator connected to the terminal when the registration part receives a request for registering the information for possession authentication from the application providing apparatus (Nowak: Para. [0025], A user, such as a consumer and/or cardholder, wishing to register his or her user device 110 for FIDO authentication services interacts with the software development kit (SDK) 122 (see FIG. 1) running on the user's mobile device, which then discovers which type(s) of FIDO authenticators 128 are available. The user device 110 then transmits 202 a registration request to the IS core 104 that includes user data (such as a user identifier) and user device data (such as a device identifier), and including data that identifies the types of FIDO authenticators available. The IS core 104 then verifies 204 the user data and user device data by, for example, establishing that the payload structure is correct (for example, that it includes data presented in a predefined manner which includes a user identifier, a device identifier and the like), and by ensuring that the payload has arrived from a registered device. If all is in order, then the IS core 104 transmits 206 the registration request to the routing engine 108.).
Regarding claim 5, Nowak, in combination with Carpenter, teaches the authentication system according to claim 4, wherein the authentication apparatus further includes an address information transmission part that transmits, to the application providing apparatus, an address of the authentication apparatus corresponding to the service identification information when the address information transmission part receives the service identification information, and if the requesting part determines that the information for possession authentication is registered in the authentication apparatus, the requesting part adds information requesting the possession authentication to the address received from the authentication apparatus and transmits the address to the terminal to cause the terminal to request the possession authentication on the basis of the address (Nowak: Para. [0029], If all is in order, then the IS core 104 transmits 306 the authentication request to the routing engine 108. The routing engine then retrieves 308 a list of authorized authenticators, selects 310 one or more business rules, selects 312 a FIDO-certified server from a plurality of such servers (in this example, the “ACME” FIDO server 114 is selected), which selected FIDO server can handle the authorized authenticators and satisfies the one or more business rules. The routing engine 108 also retrieves 314 the application identifier (which should match the application identifier generated during the registration process), generates 316 a correlation identifier, and transmits 318 an “update facets” command to the facet manager 106 (which includes the unique application identifier and the FIDO facet). The correlation identifier is used to bind the FIDO registration request with a FIDO registration response, as the IS core routing logic needs to provide a mapping in order to correctly find where to send subsequent messages. Para. [0030]-[0033]).
Regarding claim 6, Nowak, in combination with Carpenter, teaches the authentication system according to claim 4, wherein the authentication apparatus further includes an address information transmission part that transmits, to the application providing apparatus, an address of the authentication apparatus corresponding to the service identification information when the address information transmission part receives the service identification information, and if the requesting part determines that the information for possession authentication is not registered in the authentication apparatus, the requesting part adds information requesting registration of the information for possession authentication to the address received from the authentication apparatus and transmits the address to the terminal to cause the terminal to request registration of the information for possession authentication on the basis of the address(Nowak: Para. [0025], A user, such as a consumer and/or cardholder, wishing to register his or her user device 110 for FIDO authentication services interacts with the software development kit (SDK) 122 (see FIG. 1) running on the user's mobile device, which then discovers which type(s) of FIDO authenticators 128 are available. The user device 110 then transmits 202 a registration request to the IS core 104 that includes user data (such as a user identifier) and user device data (such as a device identifier), and including data that identifies the types of FIDO authenticators available. The IS core 104 then verifies 204 the user data and user device data by, for example, establishing that the payload structure is correct (for example, that it includes data presented in a predefined manner which includes a user identifier, a device identifier and the like), and by ensuring that the payload has arrived from a registered device. If all is in order, then the IS core 104 transmits 206 the registration request to the routing engine 108.).
Regarding claim 11, Claim 11 is rejected under the same rational as claim 1.
Regarding claim 12, Nowak teaches an application providing method comprising the steps of: requesting authentication apparatus for possession authentication which is authentication using an authenticator possessed by a user (Nowak: Para. [0029], The user device 110 then transmits 302 an authentication request to the IS core 104 that includes user data and user device data, including the data that identifies the types of FIDO authenticators available. Para. [0030], Para. [0031], The FIDO services authentication process next includes the IS core 104 transmitting 330 the FIDO challenge message along with an authentication response to the user device 110. The user device 110 then transmits 332 a request for a list of trusted facets to the facet manager 106, receives 334 the list of trusted assets, verifies and/or captures 336 biometric data and provides an authentication response to the user. The user then interacts with the SDK of the user device 110 and provides FIDO authentication data (by interacting with one or more FIDO authenticators associated with the user's smartphone, for example) to satisfy the native authentication application (for example, a biometric application requiring fingerprint data from a FIDO fingerprint reader component), 
when a receiving part receives a request for authentication of the user from a terminal used by the user (Nowak: Para. [0029], The user device 110 then transmits 302 an authentication request to the IS core 104 that includes user data and user device data, including the data that identifies the types of FIDO authenticators available.; 
Nowak does not explicitly teach receiving an authentication result of the possession authentication and information for verification used for verifying validity of the authentication apparatus from the authentication apparatus and verifying validity of the authentication apparatus on the basis of the received information for verification; and providing a function related to an application to the terminal if a verifying part determines that the authentication apparatus is valid.
In an analogous art, Carpenter teaches receiving an authentication result of the possession authentication and information for verification used for verifying validity of the authentication apparatus from the authentication apparatus and verifying validity of the authentication apparatus on the basis of the received information for verification (Carpenter: Para. [0038], The Internet identity provider 304 may verify the encrypted authentication information and send a reply 322 to the token 312. The reply 322 may include a local cookie with an expiration date and a signed confirmation of identity. If the signed confirmation is verified by the token and the identity matches that of the requestor (i.e. user A 306), instructions 324 may be executed that make file x 314 available 326 to the requestor. Para. [0038], The Internet identity provider 304 may verify the encrypted authentication information and send a reply 322 to the token 312.)); and 
providing a function related to an application to the terminal if a verifying part determines that the authentication apparatus is valid (Carpenter: Para. [0038], If the signed confirmation is verified by the token and the identity matches that of the requestor (i.e. user A 306), instructions 324 may be executed that make file x 314 available 326 to the requestor).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Carpenter with the system and method of Nowak to include receiving an authentication result of the possession authentication and information for verification used for verifying validity of the authentication apparatus from the authentication apparatus and verifying validity of the authentication apparatus on the basis of the received information for verification; and providing a function related to an application to the terminal if a verifying part determines that the authentication apparatus is valid because this functionality provides improved security for accessing application related functionality such as file access (Carpenter: Para. [0039]). 
Allowable Subject Matter
 Regarding Claims 7 and 8, Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 9-10, Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Moreover, Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 		The closest prior art includes  Nowak et al. (US 2019/0124081; Hereinafter “Nowak”) in view of Carpenter et al. (US 2015/0106908; Hereinafter “Carpenter”). However, none of Nowak or Carpenter teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 7 and 8. For example, none of the cited prior art teaches or suggest the steps of “wherein the address information transmission part transmits the signature information obtained by encrypting token information used between the authentication apparatus and the application providing apparatus with a private key for a token, to the application providing apparatus as first information for verification, when the address information transmission part receives the service identification information, the result transmission part transmits the signature information obtained by encrypting the token information with the private key for the token, as second information for verification, to the application providing apparatus together with the authentication result of the possession authentication, and the verifying part verifies the validity of the authentication apparatus on the basis of whether or not the received first information for verification matches the received second information for verification” or “wherein the result transmission part transmits a) the signature information obtained by encrypting the token information including the user identification information for identifying the user received from the terminal with the private key for the token and b) the public key for the token, which is paired with the private key for the token, to the application providing apparatus as the information for verification, and the verifying part verifies the validity of the authentication apparatus on the basis of whether or not the user identification information obtained by decrypting the signature information received from the authentication apparatus with the public key for the token matches the user identification information received from the terminal”. As a result, the claims are allowable over the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437